1

2

3

4

5

6                          UNITED STATES DISTRICT COURT
7                                EASTERN DISTRICT OF CALIFORNIA

8

9     ANTWOINE BEALER,                                  Case No. 1:18-cv-01193-LJO-SKO (PC)
10                        Plaintiff,
                                                        ORDER GRANTING PLAINTIFF’S
11             v.                                       MOTION FOR COPY OF LAST ORDER
12    KERN VALLEY STATE PRISON
      CLASSIFICATION COMMITTEE,                         (Doc. 11)
13
                          Defendant.
14

15            Plaintiff, Antwoine Bealer, is a state prisoner proceeding pro se and in forma pauperis in
16   this civil rights action pursuant to 42 U.S.C. ' 1983. Plaintiff has filed a motion requesting a
17   copy of the last order that was issued by the Court in this case. (Doc. 11.) Copies are not
18   generally provided for parties without prepayment of $0.50 per page. However, an allowance
19   will be made this once.
20            Accordingly, it his HEREBY ORDERED that Plaintiff's motion to be served another copy

21   of the last order that issued in this case (Doc. 11) is GRANTED and the Clerk’s Office is directed

22   to send Plaintiff a copy of docket in this action and the order that issued on September 7, 2018

23   (Doc. 8).

24

25   IT IS SO ORDERED.

26   Dated:      February 11, 2019                                  /s/   Sheila K. Oberto              .
27                                                      UNITED STATES MAGISTRATE JUDGE

28
                                                        1
